SCOLA, JACQUELINE HOGAN, Associate Judge.
Appellant, G.A. Mack, appeals from the issuance of an Immediate Final Order (IFO) by appellee, Florida Department of Agriculture and Consumer Services. The IFO requires appellant to allow appellee to remove/destroy certain citrus trees on appellant’s property alleged to have been exposed to other citrus trees contaminated by citrus canker by virtue of their proximity within 1900 feet of the contaminated trees. See Fla. Dep’t of Agric. & Consumer Servs. v. City of Pompano Beach, 792 So.2d 539 (Fla. 4th DCA 2001).
However, due to numerous errors in the specifics surrounding the IFO, and subsequent amendments attempted with respect to the IFO, appellant is prejudiced. The mistakes made herein put in question whether the subject trees are in or out of range of the contaminated trees.
We find the IFO to be defective, and thus, invalid. There is prejudice to appellant in this case. See Meszaros v. Dep’t of Agric. & Consumer Servs., 861 So.2d 86 (Fla. 5th DCA 2003).
We reverse and remand for further proceedings in order for appellee to correct and/or supplement the record at a hearing regarding relevant addresses, locations, property owners’ names, and most importantly, whether the subject trees were within a distance to be exposed to the citrus canker so as to warrant destruction of the subject trees.

Reversed and Remanded for further proceedings.

STONE and GROSS, JJ., concur.